Applicant argues that the top surface of the skin protector #49 in Jenson Fig. 9, is “inclined toward the cutter blade” and is clearly rounded.  According to Applicant this means that the round surface of Jenson does not teach “the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward,” as required by the claims.  The Examiner disagrees, and notes that the surfaces of objects can change shape over a distance.  Further, The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Fin teaches a flat surface in Figs. 1-3, and Jenson teaches a rounded surface at the ends (in Fig. 9 of Jenson).   As such, it would have been within the level of ordinary skill in the art to provide both a curved surface and the “end” and a flat surface at the “middle.”  Further, the examiner notes that a blown up Fig. 9 of Jenson teaches this (see below).  As such, the examiner suggests structurally differentiating the prior art in the claims. 

    PNG
    media_image1.png
    730
    870
    media_image1.png
    Greyscale

In re Claim 10, the rejection is the combination of Jenson, Finn and Solie.  The teeth of Finn are located on the surfaces of Jenson.  Each tooth of Fin extends in a longidutional direction (see annotated Fig. below). 

    PNG
    media_image2.png
    380
    744
    media_image2.png
    Greyscale


The Examiner notes that these cut outs (of Fin) located on the structure of Jenson would provide surfaces that extend in a longitudinal direction. 
/JONATHAN G RILEY/Primary Examiner, Art Unit 3724